Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to Applicant’s responses filed on November 29, 2021 have been considered but are deemed moot in view of new ground of rejections below.

Claims 1-2, 9-13,15 and 17-20 are amended.   Claims 1-20 are pending. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumimoto (U.S. Pat. No. 5,813,016).

With respect to claims 1, 9 and 17, Sumimoto teaches 
receiving, by a first computing device comprising a processor, a first state update from a second computing device via a network connection (Field of the Invention, col. 3, lines 12-26, request to update the predetermined shared data can be generated as a request to update, not the file data in the file system in the shared storage device, col. 15, lines 25-36,   portion of the effective area is updated, col. 11, lines 57-63, request issued in the application unit 210si in the slave host device 201si to access the predetermined data refers to a request (write request) to update the shared data stored in the file system unit 203, then the data access control unit 207si converts the update request into a remote procedure call to the master host device 201m, and sends it to the master host device 201m through the network 202, SUMMARY OF THE INVENTION); 
identifying, by the first computing device, in a shared state file stored in a storage device, a first portion of the shared state file allocated to the second computing device (FIG. 11 shows the operation (1) of updating the file system in the slave host device; 
based on the first state update, updating, by the first computing device, the first portion of the shared state file, wherein, during the updating of the first portion of the shared state file, the first portion of the shared state file, allocated to the second computing device, is subject to a file contention lock (col. 1, lines 38-50, host device sets a lock on the shared data when it accesses the shared data stored in the shared storage device.  Thus, access from other host devices to the locked shared data is restricted.  When this access to the shared data terminates, the lock on the shared data is released).

With respect to claims 2 and 18, Sumimoto teaches  during the updating of the first portion of the shared state file, a second portion of the shared state file based on a second state update from a third computing device is updated by the third computing device, wherein the updating the first portion of the shared state file and the updating the second portion of the shared state file occur substantially simultaneously, wherein the file contention lock comprises a first file contention lock, and wherein during the updating of the second portion, the second portion is subject to second contention lock (col. 1, lines 50-67, host device should communicate with other host devices relating 
to the lock, prior to accessing the shared data, and also should perform a control process to lock the shared data.  As a result, additional overhead is required to lock the shared data in accessing the shared data stored in the shared storage device according 

With respect to claims 3 and 19, Sumimoto teaches remaining portion of the shared state file, not comprising the first portion of the shared state file and the second portion of the shared state file, is unlocked during the updating the first portion of the shared state file and the updating the second portion of the shared state file (col. 1, lines 38-50, host device sets a lock on the shared data when it accesses the shared data stored in the shared storage device.  Thus, access from other host devices to the locked shared data is restricted.  When this access to the shared data terminates, the lock on the shared data is released).

With respect to claims 4 and 12-13, Sumimoto teaches first portion of the shared state file is bounded in size (co.15, portion stores the size of the updated predetermined data stored in the data portion).

With respect to claims 5 and 20, Sumimoto teaches offset value of the second computing device, and wherein the offset value identifies the first portion by offsetting from a point of the shared state file (Summary of the invention).

With respect to claim 6, Sumimoto teaches first computing device and the second computing device are component devices of a distributed file system, and wherein the receiving the first state update from the second computing device is based 

With respect to claims 7 and 14, Sumimoto teaches shared state file comprises a flat file or a key-value store (col. 2, lines 41-67, update state notification unit notifies a plurality of data processing devices through the network of the update state of the predetermined shared data stored in the update storage device managed by the first update state management unit).

With respect to claims 8, Sumimoto teaches facilitating, by the first computing device, communicating the first state update to a fourth computing device to update a shared state among the first computing device, the second computing device, and the fourth computing device (fig. 3, Summary of the invention).

With respect to claims 10, Sumimoto teaches state updating component is to communicate the first state update to the second computing device further for an 

With respect to claims 11, Sumimoto teaches updates a shared state among the first computing device, the second computing device, and the third computing device, based on the second state update (Field of the Invention).

With respect to claims 15, Sumimoto teaches notification receiver component to receive a notification that the second state update is available; and a state update requesting component to request, based on the notification, the communication of the second state update by the second computing device, wherein the second state update is received based on the request (Field of the Invention).

With respect to claims 16, Sumimoto teaches first computing device and the second computing device are component devices of a distributed file system, and wherein the notification is received based on an event notification system of the distributed file system (Summary of the invention).

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to post whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The present application is being examined under the pre-AIA  first to invent provisions. 




/ISAAC M WOO/           Primary Examiner, Art Unit 2163